Title: Charles Willson Peale to Thomas Jefferson, 2 March 1812
From: Peale, Charles Willson
To: Jefferson, Thomas


          
                  Dear Sir 
                   Farm Persevere March 2d 1812
            In a former letter I stated to you my folly in attempting to eradicate weeds from my farm by cuting them down with a briar-hook, by which exertion I had almost lamed my right arm—by using it only in light work ef 
                  the effects at last are almost whooly removed, and I have learned that the best mode to free land from weeds, is to plow late in the fall and early in the spring; to manure and sow plenty of good seeds to take place of weeds. Plowing deep I think is also important.   Potatoes which we planted on long straw did not produce so well as those with stable manure, they were however of a better flavor—the season proved too dry for that mode. I have also learned that a small farm well worked and well manured, will produce as much profit, as one much larger, tended as is too commonly done, slovenly. I do not expect to get more than one field in good order yearly. By a good rotation of Crops to prepare them for fine grass, then having a stock of Cattle to procure manure.  I shall give this spring 5 bushels of plaster to the acre on one field, on others 2½ where I intend to plow in the clover instead of mowing it a second time.
          Although I find pleasure on a farm, yet the interests of the Museum are not neglected, as my Son Rubens is well informed in many essential parts of Natural history, and he is also industrous.
			 
           I send you an Essay to promote domestic happiness. The circumstance that led me to write on that subject, was meeting at a friends house with a young man intoxicated, who was indeavoring to make apologies for his conduct, he was sensible of his error and almost frantic with grief on his situation; he wished to communicate to his friend that he was not happy at home. a few years back he had failed in the merchantile line, he possesses an amiable heart and abilities of a superior grade—I was acquainted with his parents before the revolution war, and I wished to serve the family—and having head 
                  heard that his wife and some of his relations treated him harshly, determined 
                   me to give them some advice, I left him with his friend, and went immediately to his house, his wife was not at home—being obliged to return to the farm, I thought to write them a letter; entering on the subject I found it must necessarly be a lengthy one, and beleiving such advice as I wished to communicate would also be useful to others 
                  other families, determined me to print it, The subject is important, and many good precepts are found in different 
                  divers authors diffused with other matters. It has been my wish to do as much good as I possibly could in a short Essay, should I be so fortunate as to make some converts from bad habits, I may make some additions which are omited in order to save 
                  some of the expence in printing of this essay.
          
                  
                  I have my doubts about engrafting the peach on plumb Stocks—I find that the worm also feeds on the Plumb, perhaps nearly as much as on the Peach tree. It appears to me that in this instance as in some others, your nature menders only mar the opperations of nature. Trees of this intended improvement perhaps do not give so good fruit, or thrive much longer.
          The worms that used to destroy the Elm in the state-house yard are now nearly passed away, very little damage was done by them last summer—I have seen the same progress with some other Insects which  
                  have destroyed vines. we hear very little about the hessian-fly of late.Can you find no inducement to visit Philada? It would give me a great deal of pleasure to see you at the Museum, your Garden must be a Museum to you.
          accept my best wishes for your health, and believe me with much esteem yrs
                  C W Peale
        